Citation Nr: 1213259	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-39 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to December 19, 2005, for assignment of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities TDIU prior to March 27, 2008.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs





ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied entitlement to TDIU, and from a May 2005 rating decision that denied service connection for hypertension, to include as secondary to diabetes mellitus. 

The issue of entitlement to TDIU was previously before the Board in October 2005, at which time it was remanded to the RO for the issuance of a statement of the case (SOC).  After the SOC was issued, the Veteran perfected a substantive appeal to the Board.  In March 2008, entitlement to TDIU was denied by the Board.  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, as well as the issue of entitlement to an evaluation in excess of 50 percent for PTSD were also denied by the Board in the March 2008 decision. 

The Veteran filed a motion for reconsideration of the March 2008 Board decision, which was denied in July 2008.  Subsequently, the Veteran appealed the March 2008 decision of the Board to the United States Court of Appeals for Veterans Claims (Court). 

The Veteran and VA filed a Joint Motion for Partial Remand (Joint Motion) with the Court in April 2009, requesting that the issue of entitlement to an increased evaluation for PTSD be dismissed, and that the issues of entitlement to TDIU and entitlement to service connection for hypertension be remanded to the Board.  By way of an April 2009 Order, the Joint Motion was granted.  The Court dismissed the issue of entitlement to an increased evaluation for PTSD, and remanded the issues of entitlement to TDIU and entitlement to service connection for hypertension to the Board, for further proceedings compliant with the Joint Motion for Partial Remand.  

The Board subsequently remanded these issues to the RO for further development in September 2009.  While the remand was pending, entitlement to TDIU was granted by the RO's January 2011 decision, effective March 27, 2008.  As TDIU has not been granted for the appellate period prior to March 27, 2008, this is not a full grant of the benefit sought on appeal.  Accordingly the issue to entitlement to TDIU prior to March 27, 2008, remains in appellate status, and shall be addressed accordingly.  The issues of entitlement to TDIU (prior to March 27, 2008) and entitlement to service connection for hypertension have been returned to the Board for further consideration.

In addition to the issues subject to the Joint Motion discussed above, there is another claim that is before the Board, but not in the Court's jurisdiction.  This is the issue of entitlement to an effective date prior to December 19, 2005, for assignment of a 70 percent rating for PTSD, which originated via a May 2008 RO rating which granted a 70 percent rating for PTSD, effective June 6, 2006.  Subsequently, following appeal of this matter, the RO in a January 2011 rating, granted an earlier effective date to December 19, 2005.  This matter will be adjudicated by the Board below. 

While the Veteran had been represented by a private attorney for the adjudication before the Court, the attorney revoked representation in a written statement dated December 2011, pointing out that the Veteran had appointed a different organization to represent him in November 2010.  He next executed VA Form 21-22, Appointment of the Representative is of record, appointing the DAV to represent him for all VA matters.  However, on March 28, 2012, the Board received a copy of a newly submitted VA Form 21-22, this time appointing the New York State Division of Veterans Affairs as his representative.  At that time, the Veteran also submitted further argument regarding his claim for an effective date for TDIU.  He waived RO jurisdiction of such evidence; however, as that issue is being remanded the RO will ultimately have a chance to review such evidence prior to the Board's final adjudication of that claim.

The appeal of the issues of entitlement to TDIU prior to March 27, 2008, and entitlement to service connection for hypertension, currently subject to the Court's remand is REMANDED to the Department of Veterans Affairs RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  The Veteran filed his original claim of entitlement to service connection for PTSD on January 30, 2002; he was initially awarded a 30 percent evaluation effective January 30, 2002, and he appealed that initial rating.

2.  In a decision dated October 20, 2005, the Board granted an increased initial rating of 50 percent for the Veteran's PTSD; the RO implemented the award in a December 2005 rating action, assigning an effective date of January 30, 2002.

3.  The October 20, 2005, Board decision was not appealed and became final.

4.  The evidence demonstrates that entitlement to a 70 percent rating was first shown on beginning May 17, 2004, the Veteran's symptoms are shown to have worsened when a VA hospitalization of that date established that PTSD was chronic and severe with general anxiety, anger issues, suspiciousness, hypervigilance, flashbacks and social isolation, with prognosis guarded based on severity and chronicity of symptoms, and GAF score 41 shown.



CONCLUSIONS OF LAW

1.  The October 20, 2005, Board decision is final. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 19.32, 20.302(b) (2011).

2.  The criteria for entitlement to an effective date of October 21, 2005, for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107) are not applicable to appeals that turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

In this instance, the Board notes that while the law is dispositive as far as the question of when a claim was filed for effective date purposes, the appeal in this instance turns on the underlying facts (of when symptoms showed that an increased rating was warranted).  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2) (In pertinent part, the effective date of an award of disability compensation shall be the date of claim or the date entitlement arose, whichever is later.)  Thus the VCAA is applicable in this limited instance.

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In regard to the issue to be adjudicated, the Veteran received specific notice regarding effective dates in letters dated in March 2006, September 2006, June 2007, and June 2008.  Thus, his notice on effective dates preceded the adverse adjudication on appeal, the May 2008 rating decision implanting the Board's award of a 70 percent rating for PTSD.  No further development is required in this case with respect to the duty to notify.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Veteran has been represented by a representative in this appeal, and neither the Veteran nor his representative has asserted defective VCAA notice and any prejudice therefrom.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

II.  Entitlement to an effective date prior to December 19, 2005, for a 70 percent rating for PTSD.

Prior to considering this effective date matter, the Board must first consider whether it has jurisdiction of this matter.  In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  

In this instance, the RO in a May 2008 decision, granted a 70 percent rating for PTSD, assigning an effective date of June 6, 2006.  Notice of this decision was sent on May 20, 2008.  In June 2008, the Veteran's representative requested "reconsideration" of the effective date assigned for the 70 percent rating for PTSD.  As this appears to express disagreement with the effective date, this could also be broadly construed as a notice of disagreement (NOD).  See 38 C.F.R. § 20.201.  (An NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.)  The RO in July 2008 (well within the appellate period), opted to reconsider this claim and again denied entitlement to an effective date prior to June 6, 2006, for the 70 percent rating for PTSD.  Notice of this decision was sent in August 2008.  Thereafter, the Veteran filed a NOD with this decision in July 2009, within one year of receiving notice, and perfected his appeal in November 2009, after receiving the statement of the case in October 2009.  Given this procedural history, where the Veteran continued to prosecute this matter to appeal to the Board from the original assignment of the 70 percent rating effective June 6, 2006, this is not shown to be a freestanding effective date claim.  Accordingly, the Board shall proceed to further address the merits of this effective date matter.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  Furthermore, these provisions apply only when such reports relate to examinations or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).

By way of history the Veteran filed a claim for service connection for PTSD on January 30, 2002.  This is the earliest date that a claim was filed citing entitlement to VA benefits based on PTSD.  While a VAF 21-526 (application for compensation and pension) was submitted on January 8, 2001, this made no mention of PTSD whatsoever.  This application predates the January 30, 2002 claim by more than a year, and thus cannot suffice as an informal claim for service connection for PTSD.  See 38 C.F.R. § 3.155.  An earlier VAF 21-526 filed in December 1984 also makes no reference to PTSD.  Thus there is no claim for PTSD prior to January 30, 2002. 

Following the January 30, 2002 claim for service connection for PTSD, the RO granted service connection for PTSD in a September 2002 rating, which assigned an initial 30 percent rating, effective the January 30, 2002 claim.  The Veteran filed a notice of disagreement with this initial rating in October 2002, and the RO issued a statement of the case (SOC) in November 2003, but did not send the notice of the SOC to the Veteran until February 2004.  The Veteran then perfected the appeal in a timely fashion by sending a substantive appeal in February 2004.  

The Board in an October 2005 decision granted a 50 percent rating for the PTSD.  Thereafter the RO in a rating dated December 8, 2005, implemented the Board's grant and assigned an initial rating of 50 percent disabling for the PTSD (effective the date of original claim of January 30, 2002).  Notice of this decision was sent on January 6, 2006.  

The Veteran did not appeal the Board's October 20, 2005, decision to the Court.  Therefore, such decision became final.  38 U.S.C.A. § 7104.  Therefore, because that decision, in granting a 50 percent rating for PTSD also denied a rating in excess of that amount, any later award of a rating exceeding 50 percent cannot become effective prior to the Board determination without circumventing its finality.  Thus, under the circumstances of this case, the earliest possible effective date that could be assigned for an award of a rating higher than 50 percent for PTSD is October 21, 2005, the day following the final Board decision.

The Board acknowledges that the Veteran did appeal the December 2005 implementing rating action assigning the 50 percent rating for PTSD.  Indeed, a
review of the procedural history reveals that the Veteran's NOD, filed in September 21, 2006 (in response to the RO's September 2006 rating which continued to deny a rating in excess of 50 percent disabling for PTSD), is shown to have been timely filed with the December 2005 rating, with notice sent in January 2006.  Although this rating was not specifically mentioned, it addressed the same essential issue (initial rating of 50 percent for PTSD), as the September 2006 rating.  Thus the Board finds that the September 2006 NOD is timely in relation to the December 2005 rating that effectuated the BVA grant of an increased rating of 50 percent disabling for PTSD, effective from initial entitlement (January 30, 2002).  The Veteran's substantive appeal of February 13, 2007 is well within the 60 day time limit from the issuance of the SOC earlier on February 7, 2007.  

Again, for the reasons discussed above, an effective date prior to October 21, 2005, is not possible here due to the finality of the Board decision on October 20, 2005, which denied a rating in excess of 50 percent for PTSD.  However, because the rating decision implementing the Board decision is shown to have been timely appealed, the date of claim goes back to October 21, 2005, the earliest possible date available given the procedural history of this case.

Again, the effective date for the 70 percent rating is the later of either the following, the date of claim or the date entitlement actually arose.  Therefore in order to ascertain the proper effective date of the 70 percent rating, the Board must consider all the evidence that may pertain to this question, dating back to the date of claim, here deemed to be October 21, 2005.  

PTSD is rated under the "General Rating Formula for Mental Disorders," Diagnostic Code 9411. 38 C.F.R. § 4.130 (2011).  The Veteran's rating for PTSD prior to the 70 percent grant made effective December 19, 2005, is shown to be 50 percent disabling.  A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

Also of relevance in evaluating PTSD are Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008). GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id. Scores of 21-30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  The Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

Applying the criteria noted above, the record establishes entitlement to a 70 percent evaluation throughout the rating period, which as extensively discussed, begins on October 21, 2005.  Indeed, beginning with a September 2005 Veteran Center examination that was signed by a doctor in January 2006, the evidence demonstrates a range of PTSD symptoms including anxiety, anger issues, suspiciousness, hypervigilance, flashbacks and social isolation.  Additionally, such evidence also shows poor concentration, dissociation, feelings of helplessness and survivor guilt.  He reported being alienated and unable to express his feelings.  He never married and reported that the 12 year relationship he had with his girlfriend was distant and often conflicted.  It was also reported that he had limited progress with treatment.  His prognosis was guarded based on severity and chronicity of symptoms.  His GAF score as low as 41 in May 2004, which although preceding the final Board decision in October 2005 does lend support for a 70 percent rating immediately thereafter.  Moreover, in November 2005 he reported that his mood had worsened recently after receiving some paperwork regarding his VA claim.  

Thus, resolving doubt in the Veteran's favor, the evidence from October 21, 2005, onward demonstrate serious symptoms and serious impairment in social and occupational functioning, with deficiencies in most areas.  Accordingly, a 70 percent rating is warranted from October 21, 2005.


ORDER

Entitlement to an effective date of October 21, 2005, but no earlier, for a 70 percent rating for PTSD is granted.  


REMAND

Unfortunately the Board finds that the issue of entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, must be again remanded.  This issue, which had been previously remanded to address developmental deficiencies pointed out by the Joint Motion, continues to have deficiencies in its evidentiary development.  

Of note, the Joint Motion had pointed to the fact that a VA examination conducted in April 2005 appeared to be inconsistent with the evidence of record, as pertaining to the approximate time of onset of the hypertension.  It was noted that the evidence suggested an onset date approximately 20 years ago, while the examiner suggested an onset date of more than 40 years ago (predating service).  The examination has also been noted to have failed to address the question of whether the hypertension had been aggravated by the Veteran's service connected diabetes.  Thus, re-examination was conducted in April 2010 in an attempt to rectify this matter.

The April 2010 VA examination again contains a statement of the Veteran's related by the examiner that is not consistent with the factual background of record.  Of note, the examiner indicated that the Veteran's hypertension had been diagnosed in the early 1990's.  The examiner also reported that notes in the claims file were reviewed and showed that the Veteran had been taking blood pressure medication back to September 15, 1989.  The examiner however failed to address private medical records going back to 1985, showing a blood pressure reading of 150/94 on August 16, 1985.  Other records showed a reading of 160/100 on December 2, 1985, 130/90 on December 16, 1985 and 160/100 on March 17, 1986.  Thus re-examination is necessary to ensure that the accurate history shown in the available treatment records is considered prior to forming an opinion as to the etiology of the Veteran's hypertension.

Additionally, the Board notes that a claim for service connection for hypertension, to include as secondary to Agent Orange exposure was raised via a statement from the Veteran in July 2008, which is after the March 2008 Board decision subject to the Court's remand was adjudicated.  In this statement the Veteran alleges "I have sent proof from my doctors that my hypertension was an effect of Agent Orange."  While not previously subject to consideration by the Board or the Joint Remand, this basis for service connection for hypertension must be addressed.  Even if service connection is not warranted on a presumptive basis, the Veteran is not precluded from establishing entitlement to service connection for his hypertension on a direct basis, to include as a result of Agent Orange exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).  To avoid any prejudice to the Veteran, on remand, the AMC/RO should consider and develop the claim for service connection under this alternate theory of entitlement, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Finally, with respect to the issue of entitlement to TDIU prior to March 27, 2008, this remains inextricably intertwined with the pending issue of entitlement to service connection for hypertension.  Thus the Board shall defer further consideration of this issue until the hypertension issue is adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for hypertension.  The RO should request that the Veteran provide VA with any treatment records related to his condition that are in his possession and not already of record.  This should include any records which he has alleged show a link between his hypertension and exposure to Agent Orange.  Further, the RO should obtain all treatment records from VA medical providers that are not already of record.  If records are available through private medical providers, the RO should request that the Veteran sign the appropriate releases.  Upon receipt of the signed releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder. All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit these records for VA review. 

2.  The RO should then schedule the Veteran for a hypertension examination in compliance with this remand and the Order from the Court.  The examiner should review the Veteran's claims file and this remand, and should indicate on the examination report that the requested review took place. 

The examiner should fully examine the Veteran's hypertension disorder, and describe the current symptomatology, to include blood pressure and the effects of his hypertension on his daily activities.  The examiner should then determine, considering the entire available history of the Veteran's condition, the date of onset of the hypertension.  The examiner should then opine whether it is at least as likely as not that the Veteran's hypertension condition began during service (or the first post-service year) or was caused by his active duty service.  This should include a discussion as to whether the Veteran's exposure to Agent Orange (which is conceded due to his Vietnam service) at least as likely as not caused the development of his hypertension.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension developed secondary to one of his service-connected conditions, to include diabetes mellitus. 

Finally, the examiner should opine as to whether it is at least as likely as not that his hypertension has been aggravated (permanently worsened beyond the natural progression of the disease) by a service-connected condition, to include diabetes mellitus.  If aggravation is found, then the baseline level of disability prior to such aggravation should be noted, to the extent possible (if it is not possible to identify a baseline then the examiner must so state).

The examiner should provide a complete rationale for all opinions expressed in his or her report.  If applicable, the examiner should explain why any requested opinion cannot be provided. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


